        Case 1:20-cv-01137-GSA Document 8 Filed 10/08/20 Page 1 of 1

 1                                    UNITED STATES DISTRICT COURT

 2                               EASTERN DISTRICT OF CALIFORNIA

 3

 4    LAJA OUPHTHAME,                                 1:20-cv-01137-GSA (PC)

 5                       Plaintiff,                   ORDER DIRECTING CLERK’S OFFICE TO
                                                      SEND PLAINTIFF REGULAR CIVIL IFP
 6           v.                                       APPLICATION AND REQUIRING
                                                      PLAINTIFF TO FILE REGULAR CIVIL IFP
 7    SCOTT FRAUENHEIM, et al.,                       APPLICATION OR PAY FILING FEE IN
                                                      FULL WITHIN THIRTY DAYS
 8                       Defendants.
 9

10          Plaintiff is proceeding pro se with this civil rights action pursuant to 42 U.S.C. § 1983.

11   On September 16, 2020, Plaintiff filed an application by a prisoner to proceed in forma pauperis.

12   (ECF No. 5.) Now Plaintiff has notified the court of his new address, which indicates that

13   Plaintiff is out of custody. (ECF No. 7.) If Plaintiff is no longer a prisoner, he needs to submit an

14   application by a non-prisoner to proceed in forma pauperis. The court shall send Plaintiff the

15   correct form.

16          Accordingly, it is HEREBY ORDERED that:

17          1.              The Clerk’s Office shall send Plaintiff a regular civil in forma pauperis

18                          application;

19          2.              Within thirty (30) days from the date of service of this order, Plaintiff

20                          shall either file a completed regular civil in forma pauperis application or

21                          pay the $400.00 filing fee in full.

22          Failure to obey this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25      Dated:       October 8, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28
